USCA4 Appeal: 18-4572      Doc: 55         Filed: 07/20/2022    Pg: 1 of 6




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 18-4572


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        BRYANT RENE NARCISSE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:16-cr-00209-WO-1)


        Submitted: June 7, 2022                                           Decided: July 20, 2022


        Before KING and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: David Bruce Freedman, CRUMPLER, FREEDMAN, PARKER & WITT,
        Winston-Salem, North Carolina, for Appellant. Sandra J. Hairston, Acting United States
        Attorney, Robert A.J. Lang, Assistant United States Attorney, OFFICE OF THE UNITED
        STATES ATTORNEY, Winston-Salem, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 18-4572      Doc: 55         Filed: 07/20/2022      Pg: 2 of 6




        PER CURIAM:

               A jury convicted Bryant Rene Narcisse of two counts of Hobbs Act robbery, in

        violation of 18 U.S.C. §§ 2, 1951(a), two counts of discharging a firearm during a crime of

        violence, in violation of 18 U.S.C. §§ 2, 924(c)(1)(A), and two counts of possessing a

        firearm as a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district

        court sentenced Narcisse to 463 months’ imprisonment, and Narcisse appeals. For the

        reasons that follow, we affirm.

               Narcisse first claims that the district court erred in denying his Fed. R. Crim. P. 29

        motion for a judgment of acquittal. We review a district court’s denial of a motion for a

        judgment of acquittal based on the sufficiency of the evidence de novo. United States v.

        Farrell, 921 F.3d 116, 136 (4th Cir. 2019). “A jury’s guilty verdict must be upheld if,

        viewing the evidence in the light most favorable to the government, substantial evidence

        supports it.” United States v. Haas, 986 F.3d 467, 477 (4th Cir.) (internal quotation marks

        omitted), cert. denied, 142 S. Ct. 292 (2021). “Substantial evidence is evidence that a

        reasonable finder of fact could accept as adequate and sufficient to support a conclusion of

        a defendant’s guilt beyond a reasonable doubt.” Id. (alterations and internal quotation

        marks omitted). The relevant question is, therefore, “whether, after viewing the evidence

        in the light most favorable to the prosecution, any rational trier of fact could have found

        the essential elements of the crime beyond a reasonable doubt.” Musacchio v. United

        States, 577 U.S. 237, 243 (2016) (internal quotation marks omitted).

               Furthermore, in determining whether substantial evidence supports a conviction,

        “we are not entitled to assess witness credibility,” United States v. Savage, 885 F.3d 212,

                                                     2
USCA4 Appeal: 18-4572      Doc: 55         Filed: 07/20/2022      Pg: 3 of 6




        219 (4th Cir. 2018) (internal quotation marks omitted), as it is the province of the “jury,

        not the reviewing court, [to] weigh[] the credibility of the evidence and resolve[] any

        conflicts in the evidence presented,” United States v. Ath, 951 F.3d 179, 185 (4th Cir. 2020)

        (internal quotation marks omitted). We must also “draw[] all reasonable inferences from

        the facts” in “the light most favorable to the prosecution.” United States v. Denton, 944

        F.3d 170, 179 (4th Cir. 2019) (internal quotation marks omitted). Accordingly, “[a]

        defendant who brings a sufficiency challenge bears a heavy burden, as appellate reversal

        on grounds of insufficient evidence is confined to cases where the prosecution’s failure is

        clear.” Savage, 885 F.3d at 219 (internal quotation marks omitted).

               Here, witness testimony established that Narcisse, a convicted felon, discharged a

        rifle while perpetrating two robberies. While Narcisse claims that the witnesses were

        unreliable, the jury was entitled to credit their testimony. Given the witnesses’ testimony,

        there was sufficient evidence from which a reasonable trier of fact could conclude that

        Narcisse had committed Hobbs Act robbery, discharged a firearm in furtherance of a crime

        of violence, and possessed a firearm as a convicted felon. See 18 U.S.C. §§ 922(g), 924(c),

        1951(a) (setting forth elements of offenses); Rehaif v. United States, 139 S. Ct. 2191, 2200

        (2019) (holding that, in prosecution under § 922(g), government must prove defendant

        knew of his status as a felon); see also Greer v. United States, 141 S. Ct. 2090, 2095 (2021)

        (noting “individuals who are convicted felons ordinarily know that they are convicted

        felons”). Accordingly, we conclude that the district court did not err in denying Narcisse’s

        motion for a judgment of acquittal.



                                                     3
USCA4 Appeal: 18-4572       Doc: 55          Filed: 07/20/2022      Pg: 4 of 6




               Narcisse next challenges the district court’s jury instructions. He does not dispute

        that the instructions correctly stated the controlling law; rather, he contends that the district

        court’s inclusion of aiding and abetting instructions prejudiced his defense. Generally, we

        review a district court’s decision to give a particular jury instruction for abuse of discretion.

        United States v. Miltier, 882 F.3d 81, 89 (4th Cir. 2018). However, because Narcisse did

        not object to the jury instructions below, we review the instructions for plain error. United

        States v. Cowden, 882 F.3d 464, 475 (4th Cir. 2018). To establish plain error, Narcisse

        must demonstrate (1) an error (2) that is plain and (3) that “affected [his] substantial

        rights.” Rosales-Mireles v. United States, 138 S. Ct. 1897, 1904-05 (2018) (internal

        quotation marks omitted).

               The evidence adduced at trial established that Narcisse obtained a rifle from another

        individual, that the rifle was later discharged in two robberies, and that Narcisse and other

        felons were present at those robberies. Accordingly, even if the jury was unconvinced that

        Narcisse had personally taken money from the robbed businesses or fired or possessed the

        rifle, the jury could find that Narcisse had aided and abetted the offenses. See United

        States v. Burgos, 94 F.3d 849, 873 (4th Cir. 1996) (noting that “[a] defendant is “guilty of

        aiding and abetting if he has knowingly associated himself with and participated in the

        criminal venture”) (internal quotation marks omitted)). Thus, because there was an

        “evidentiary basis” to support the aiding and abetting instructions, “the court acted within

        its discretion” in giving those instructions. United States v. Moye, 454 F.3d 390, 398

        (4th Cir. 2006). We therefore conclude that the district court did not err, let alone plainly

        err, in giving the jury aiding and abetting instructions.

                                                       4
USCA4 Appeal: 18-4572      Doc: 55          Filed: 07/20/2022     Pg: 5 of 6




               Narcisse further asserts that his § 924(c) convictions lack valid predicate crimes of

        violence and must be vacated. While the Supreme Court invalidated the residual clause of

        § 924(c)’s definition of “crime of violence” in United States v. Davis, 139 S. Ct. 2319,

        2336 (2019), we have held that Hobbs Act robbery qualifies as a crime of violence under

        § 924(c)’s still-constitutional force clause, United States v. Mathis, 932 F.3d 242, 265-66

        (4th Cir. 2019). Accordingly, Narcisse’s § 924(c) convictions, predicated upon Hobbs Act

        robbery, remain valid. *

               Finally, Narcisse argues that because he was convicted of the two § 924(c) counts

        in the same proceeding, the district court should not have imposed a consecutive, 25-year

        term of imprisonment on the second count. At the time of Narcisse’s sentencing, “a

        [§ 924(c)] conviction was treated as second or subsequent, triggering the 25-year

        mandatory minimum sentence, even if the first § 924(c) conviction was obtained in the

        same case.” United States v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020) (internal quotation

        marks omitted). Although the First Step Act of 2018 (“Act”), Pub. L. No. 115-391, 132

        Stat. 5194, amended § 924(c) to provide that “the 25-year mandatory minimum [for a

        second or subsequent offense] applies only when a prior § 924(c) conviction arises from a

        separate case and already has become final,” id. (internal quotation marks omitted), that

        amendment does not apply to defendants, like Narcisse, who were sentenced before the



               *
                The jury’s verdict does not make clear whether it convicted Narcisse as a principal
        or as an aider and abettor. However, the particular theory of liability by which Narcisse
        was convicted is irrelevant, as “aiding and abetting a crime of violence is also categorically
        a crime of violence.” United States v. Ali, 991 F.3d 561, 574 (4th Cir. 2021).

                                                      5
USCA4 Appeal: 18-4572      Doc: 55        Filed: 07/20/2022     Pg: 6 of 6




        date of the Act’s enactment, United States v. Jordan, 952 F.3d 160, 174 (4th Cir. 2020).

        We thus conclude that the district court properly sentenced Narcisse to 25 years’

        imprisonment on the second § 924(c) offense.

              We therefore affirm Narcisse’s convictions and sentence. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    6